   Case: 1:20-cv-04293 Document #: 35 Filed: 10/27/20 Page 1 of 2 PageID #:9031




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MERCIS B.V.,
                                                            Case No.: 1:20-cv-04293
        Plaintiff,
                                                            Judge Rebecca R. Pallmeyer
   v.
                                                            Magistrate Judge Susan E. Cox
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                   DEFENDANT
                169                                        aitemiD
                310                                        zta7_53
                306                                        3c-base
                307                                  home-garden-guru
                308                                      jamesr0615
                184                                   Honlaker Store
                309                                    jewelry-crown
                170                                       baojunUS
                372                                    dreamflying19


DATED: October 27, 2020                      Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-04293 Document #: 35 Filed: 10/27/20 Page 2 of 2 PageID #:9032




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 27, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
